Appeal Dismissed and Memorandum Opinion filed December 3, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00593-CV

                     RICHARD C. RODRIGUEZ, Appellant

                                          V.
         MARK ALBRIGHT AND MARANDA FABBRO, Appellees

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-267525

                          MEMORANDUM OPINION

      This is an appeal from an order signed July 30, 2020. The notice of appeal
was filed August 28, 2020. Our records show appellant has not paid the appellate
filing fee, and no evidence that appellant is excused by the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless party is excused by statute or by appellate rules
from paying costs). On October 27, 2020, this court ordered appellant to pay the
appellate filing fee by November 6, 2020, or the appeal would be dismissed. The
filing fee has not been paid.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with notice from
clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                          2